Citation Nr: 0810858	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a back injury, to 
include arthritic changes.

3.  Entitlement to service connection for a neck injury, to 
include arthritic changes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from June 1974 until June 1977 
and from September 1990 until September 1992.  The veteran 
also had service with the Army Reserves and Army Reserve 
National Guard of Mississippi.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board notes that the veteran appeared to have limited his 
Substantive Appeal (VA Form 9) to the issues of entitlement 
to service connection to a neck condition and a back 
condition.  Upon reading the veteran's statements, however, 
it is clear the veteran continued to disagree with the denial 
of service connection for depression, even after submission 
of the Substantive Appeal.  For example, the November 2007 
Statement of Accredited Representative (Form 646) referred to 
the issue of depression.  Furthermore, during the January 
2008 Board hearing, the veteran indicated the appeal included 
a claim for entitlement to service connection for depression 
and testimony on that issue was taken at that time.  Here, 
there is no indication the RO closed the appeal and the 
veteran clearly continued to express disagreement with the 
denial of service connection for depression.  Therefore, the 
Board accepts the claim for service connection for depression 
as being on appeal. See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) (Board is obligated to review all issues 
which are reasonably raised from a liberal reading of the 
appellant's substantive appeal, including all documents or 
oral testimony submitted prior to the Board decision).  

During the January 2008 Board hearing, the veteran appeared 
to express disagreement with a rating decision that addressed 
the issue of entitlement to service connection for 
degenerative joint disease/osteoarthritis of the left hip, 
including as due to an undiagnosed illness.  The RO should 
examine whether this oral statement is a valid Notice of 
Disagreement.  This issue is REFERRED to the RO for 
appropriate action.

The issues of entitlement to service connection for a back 
condition and a neck condition are being REMANDED and are 
addressed in the REMAND section of the opinion below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

Depression was not incurred in or aggravated by active 
military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for depression 
have not been approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in March 2005 and May 2005 that 
fully addressed the notice elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and service medical records in support of his claim.  
The Board notes the veteran's Social Security file has not 
yet been obtained and as such has remanded some of the 
veteran's claims.  However, with respect to the claim for 
service connection for depression, the veteran has indicated 
he is in receipt Social Security Administration benefits for 
his left knee and as such, the absence of the file is not 
prejudicial.  Similarly, while the Board has remanded some 
claims for the RO to obtain National Guard records, the 
veteran specifically claimed depression from his second 
period of active duty from 1990 until 1992, long after the 
veteran's service in the National Guard.  As all records 
concerning the veteran's service in 1990 are associated with 
the claims file, the absence of the National Guard records is 
not prejudicial and the Board will adjudicate the claim of 
entitlement to service connection for depression.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for depression.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current diagnosis of depression as 
illustrated by the VA outpatient treatment records.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, do not reflect complaints, 
treatment or diagnoses of depression or any other psychiatric 
disability.  For example, in the January 1977 report of 
medical history completed by the veteran in connection with 
his separation from the first period of service, he denied a 
history of depression, excessive worry or nervous trouble of 
any sort.  Similarly, the January 1977 examination completed 
in connection with his separation from service described the 
psychiatric system as normal.  Reports of medical history 
from the veteran's service with the Army Reserves dated in 
January 1982, August 1985 and April 1989, all denied a 
history of depression, excessive worry or nervous trouble of 
any sort.  Similarly, periodic examinations in January 1982, 
August 1985 and April 1989 all described the veteran's 
psychiatric system as normal.  Additionally, records from the 
veteran's second period of service fail to document any 
complaints, treatment or diagnoses of depression or any other 
psychiatric disability.  

Nor has the veteran contended he was diagnosed with 
depression during service.  In fact, during the January 2006 
RO hearing, the veteran denied treatment for depression 
during active duty.  He explained he first noticed symptoms 
in service but did not treat the condition until after his 
discharge in 1992.  During the January 2008 Board hearing the 
veteran explained his symptoms began after a night mission 
during the first Gulf War around 1990 or 1991.  

Even assuming, without deciding, that the inservice symptoms 
were the inservice incurrence, service connection is not 
warranted as there is no competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the medical records relate the current depression to any 
event or incident during service.  

Nor is there any evidence of continuity of symptomatology.  
The first post-service treatment for a psychiatric condition 
of any kind was a July 1995 VA examination (i.e. 
approximately 3 years after the veteran's separation from 
service) that concluded with a diagnosis of vague, mild 
anxiety that did not satisfy the criteria needed for a 
psychiatric diagnosis.  After that examination, there is no 
evidence of treatment for approximately 9 years until the 
December 2004 VA outpatient treatment record which indicated 
the veteran was seen for depressive symptoms and was 
diagnosed with a pain disorder.  These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

The Board notes that veteran has reported consistent symptoms 
of depression since his 1992 separation from service.  The 
veteran is competent to testify as to the symptoms he 
experienced, including symptoms of depression. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, while the veteran may posit 
that the symptoms are attributable to military service, he is 
not shown to have the requisite competence to render such an 
opinion as he is not a medical professional competent to 
render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  

Without evidence of an inservice incurrence or evidence of a 
nexus, service connection is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for major depression is denied.


REMAND

During the January 2008 Board hearing the veteran reported he 
injured his neck in 1976.  The veteran's personnel file 
reflects service with the Army Reserve National Guard from 
June 1977 until January 1980.  Although there are service 
medical records from the veteran's active service and his 
service in the Army Reserves, none of the veteran's National 
Guard records have been obtained.  These records are vital as 
the veteran has claimed continuous neck pain and treatment 
since the 1976 injury.  The RO should take appropriate steps 
to obtain the veteran's National Guard medical and personnel 
records and associate them with the claims file.

During the Board hearing, the veteran indicated he was in 
receipt of Social Security Administration disability 
retirement benefits.  While he indicated the benefits were 
mainly for his knee, the veteran has also claimed his spine 
disability may be secondary to the knee injury.  As such, the 
Social Security Administration records may be relevant and 
complete copies of the medical records upon which any 
disability decision was based, as well as any agency decision 
with the associated List of Exhibits, should be obtained and 
associated of the claims file. 38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to verify the veteran's National 
Guard service and secure all additional 
National Guard service medical records and 
other records for the veteran through 
official channels or from any other 
appropriate source, including the Office 
of the Adjutant General of Mississippi.  
These records should be associated with 
the claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  A search for the veteran's National 
Guard personnel records, including 
performance evaluation reports, from the 
Official Military Personnel File (OMPF) or 
from any other appropriate source, must be 
undertaken.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

3.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



